Title: Motion on Gunning Bedford, 12 June 1777
From: Adams, John
To: 


     
      
       12 June 1777
      
     
     Resolved that the Freedom of Speech and Debate in Congress ought not to be impeached or questioned in any Court or Place, out of Congress.
     Resolved, that the Said Letters from Gunning Bedford Esq to Mr. Sergeant a Member of this Congress from the State of New Jersey, is a most daring Contempt of the Authority of this House and Violation of the Priviledge of the Said Member.
     Resolved the Said Member, in laying the said Letters before Congress, did what his Duty to this House and the State he represents required of him.
     Resolved that it is the Right and the Duty of this Congress, to vindicate its own Authority from Contempts, And the Priviledges of all its Members.
     Resolved that the said Gunning Bedford Esq. be taken into Custody of the Door keeper of this Congress, and committed to the Prison in this City, for his Contempt and Breach of Priviledge aforesaid, untill the further order of Congress.
    